Citation Nr: 0403272	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  02-10 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
November 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Huntington, West 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).  

A videoconference hearing was held before the undersigned 
Veterans Law Judge in October 2003.


REMAND

The veteran claims that he has a pulmonary disorder that had 
its onset in service.  He reports that he received medical 
care for pulmonary disorders during service and immediately 
following service.  A review of the veteran's medical records 
show that he received in-service medical care for respiratory 
disorders, as well as, current diagnoses of chronic 
obstructive pulmonary disease (COPD).  The Board finds that 
VA examination is needed for proper adjudication of the case.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
action:

1.  The claims folder should be forwarded 
to a VA physician to review the veteran's 
medical history and express an opinion as 
to the etiology of the currently 
diagnosed COPD, including opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that COPD is attributable to 
disease or injury during military 
service.  Attention is invited to the 
service medical records, which indicate 
treatment for respiratory complaints.  If 
there is no association between the COPD 
and the veteran's military service, the 
examiner must specifically so indicate.  
If this cannot be medically determined 
without resorting to mere conjecture, 
this should be commented upon in the 
report.  The reviewer must provide a 
comprehensive report containing full 
rationale for all opinions expressed.  
The claims folder should be made 
available to the reviewer, and the 
reviewer should acknowledge this in the 
report.  If the reviewer finds that an 
examination is indicated, such 
examination should be accomplished.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement (NOD) 
has been filed, remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

If an examination is scheduled, the appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





